J-S37013-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 EFRAIN MIRANDA III                      :
                                         :
                   Appellant             :    No. 226 EDA 2022

         Appeal from the PCRA Order Entered December 22, 2021
    In the Court of Common Pleas of Lehigh County Criminal Division at
                     No(s): CP-39-CR-0004828-2016


BEFORE: BOWES, J., LAZARUS, J., and OLSON, J.

MEMORANDUM BY BOWES, J.:                       FILED NOVEMBER 18, 2022

     Efrain Miranda III appeals from the order dismissing his petition filed

pursuant to the Post Conviction Relief Act (“PCRA”).   We vacate the PCRA

court’s order and remand with instructions.

     While serving a prison sentence on a prior conviction, Appellant

developed the plan of soliciting certain individuals to burglarize a judge’s

house, then afterwards providing information to the authorities about those

individuals in the hopes of having his own sentence reduced.      After two

unsuccessful attempts, Appellant’s plot was uncovered.    On June 6, 2017,

Appellant entered an open guilty plea to conspiracy to commit burglary and

received a sentence of eight and one-half to twenty years of imprisonment.

The sentence was imposed consecutively to the sentence Appellant was

already serving.
J-S37013-22



      Appellant filed an untimely direct appeal, which this Court quashed. On

July 5, 2018, Appellant filed a pro se PCRA petition seeking reinstatement of

his post-sentence motion and direct appellate rights, which the PCRA court

granted after appointed counsel filed an amended petition. Appellant filed a

timely post-sentence motion, which the trial court granted in part and denied

in part. Specifically, the trial court granted Appellant’s request to impose a

recidivism risk reduction incentive (“RRRI”) minimum sentence but denied his

request to otherwise modify the sentence. A timely direct appeal followed.

On February 26, 2020, this Court affirmed Appellant’s judgment of sentence.

See Commonwealth v. Miranda, 227 A.3d 441 (Pa.Super. 2020) (non-

precedential decision).

      On March 5, 2021, Appellant filed the pro se PCRA petition that is the

subject of this appeal.    Therein, Appellant claimed that he received a

statement from an individual who plotted the burglary which would prove his

innocence. On June 30, 2021, the PCRA court issued Pa.R.Crim.P. 907 notice

of its intent to dismiss Appellant’s “second” PCRA petition without a hearing

as untimely and insufficiently pled. Appellant filed a response, attaching the

statement he received and claiming that his petition should be considered a

timely first PCRA petition. Appellant also requested that the court appoint

counsel to assist him.    The PCRA court dismissed the PCRA petition as

untimely, and this timely appeal followed.

      On March 7, 2022, this Court directed the trial court to determine

Appellant’s eligibility for court-appointed counsel. See Pa.R.Crim.P. 904(C)

                                    -2-
J-S37013-22



(providing that when an unrepresented defendant demonstrates an inability

to afford counsel, the PCRA court must appoint counsel to represent the

defendant on his first PCRA petition.). On March 28, 2022, the PCRA court

entered an order finding Appellant ineligible for appointed counsel as this was

a second or subsequent petition. On April 14, 2022, Appellant informed this

Court that he would proceed pro se with this appeal due to the PCRA court’s

March 28, 2022 order.     Both Appellant and the PCRA court complied with

Pa.R.A.P. 1925.

      Appellant raises the following issue for our review: “Whether the court

erred as a matter of law in dismissing Appellant’s first PCRA petition as

untimely and as his second subsequent PCRA petition without the assistance

of counsel.” See Appellant’s brief at 4.

      We consider Appellant’s question mindful of the following. “This Court

is limited to determining whether the evidence of record supports the

conclusions of the PCRA court and whether the ruling is free of legal error.”

Commonwealth v. Diaz, 183 A.3d 417, 421 (Pa.Super. 2018). It is well-

established that a PCRA petition, including a second or subsequent petition,

must be filed within one year of the date that the petitioner’s judgment

becomes final. See 42 Pa.C.S. § 9545(b)(1). A judgment becomes final “at

the conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” 42 Pa.C.S. § 9545(b)(3). However,

“[t]his court has explained that when a PCRA petition’s direct appeal rights

                                     -3-
J-S37013-22



are reinstated nunc pro tunc in his first PCRA petition, a subsequent PCRA

petition will be considered a first PCRA petition for timeliness purposes.”

Commonwealth v. Turner, 73 A.3d 1283, 1286 (Pa.Super. 2013) (citation

omitted). In these circumstances, the one-year PCRA time clock does not

begin to run until the direct appeal nunc pro tunc renders the appellant’s

judgment of sentence final. See Commonwealth v. Fowler, 930 A.2d 586,

591 (Pa.Super. 2007).

      In the case sub judice, the court granted Appellant’s request for an

appeal nunc pro tunc. The direct appeal concluded on February 26, 2020,

when this Court affirmed Appellant’s judgment of sentence.        Accordingly,

Appellant’s judgment of sentence became final thirty days later, on March 27,

2020, when the time for filing a petition of allowance of appeal to our Supreme

Court expired. See Pa.R.A.P. 1113(a). Thereafter, Appellant had until March

27, 2021, to file a timely first PCRA petition. See 42 Pa.C.S. § 9545(b)(1).

Therefore, on March 5, 2021, when Appellant submitted his petition, the filing

should have been construed as a timely first PCRA petition and the PCRA court

erred by concluding otherwise.

      The PCRA court further erred when it denied Appellant’s request for the

appointment of counsel to assist him with the litigation of his first PCRA

petition.   It is well-settled that criminal defendants who demonstrate an

inability to afford counsel have a right to representation of counsel for the

litigation of their first PCRA petition.   See Pa.R.Crim.P. 904(C).    Herein,

Appellant proceeded with court-appointed counsel during his plea and direct

                                     -4-
J-S37013-22



appeal.    Additionally, the PCRA court granted Appellant in forma pauperis

(“IFP”) status in its order denying this petition.       See Order, 12/22/21.

Accordingly, Appellant has already made the necessary showing that he

cannot afford counsel and is entitled to court-appointed counsel for the

duration of his first PCRA petition.

       Based on the foregoing, we vacate the order dismissing Appellant’s first

PCRA petition and remand for the appointment of counsel.1 Appointed counsel

shall either file an amended PCRA petition or submit a “no-merit” letter that

complies with the requirements set forth in Commonwealth v. Turner, 544

A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550 A.2d 213

(Pa.Super. 1988) (en banc).          The PCRA court shall then review counsel’s

submission, provide the Commonwealth with the opportunity to file an answer,

and decide whether an evidentiary hearing is warranted.

       Order vacated.         Case remanded with instructions.      Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/18/2022
____________________________________________


1 The Commonwealth concedes that the PCRA court erred and that remand for
the appointment of counsel is required. See Commonwealth’s brief at 5.

                                           -5-